Citation Nr: 0902893	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-21 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a rating in excess of 30 percent for post- 
fixation of the metatarsal cuneiform navicular joint right 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1960 to December 1967.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from May 
2004 (PTSD and hypertension) and May 2005 (right foot 
disability) rating decisions by the Nashville RO.  In July 
2007 a hearing was held before a Decision Review Officer 
(DRO); a transcript of the hearing is associated with the 
claims file.  The DRO's decision that same month increased 
the rating of the right foot disability from 10 to 30 percent 
(for the entire appeal period).  The veteran requested a 
Travel Board hearing; in October 2008 he withdrew the 
request.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat; there 
is no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not 
based on a stressor event corroborated by credible supporting 
evidence.

2.  At no time during the appeal period is the veteran's 
hypertension shown to have been manifested by diastolic 
pressures predominantly 110 or more or systolic pressures 
predominantly 200 or more.

3.  The veteran's post- fixation of the metatarsal cuneiform-
navicular joint right foot disability is manifested by non-
union, with pain and limitation of motion; actual loss of the 
use of the right foot is not shown.



CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  A rating in excess of 10 percent for hypertension is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.104, Diagnostic Code (Code) 7101 (2008).

4.  A rating in excess of 30 percent for post- fixation of 
the metatarsal cuneiform- navicular joint right foot 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5283 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) the Court 
held that in a claim seeking an increased rating, VCAA notice 
must include notice (with some degree of specificity) of what 
evidence is needed to support the claim.  

A February 2004 letter informed the veteran of the evidence 
needed to support his service connection for PTSD and 
increased rating for hypertension claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claim, the evidence that he should submit if 
he did not desire VA to obtain such evidence on his behalf, 
and explained what the evidence must show to substantiate the 
claims.  He was specifically advised that he must provide 
details of his alleged stressful event(s) in service, and was 
provided a questionnaire for that purpose.  A February 2008 
letter reiterated that he still needed to provide details of 
his alleged stressor events in service, and again provided 
him a questionnaire for that purpose.  He responding by 
indicating he had no further information to add, and that the 
appeal should proceed.  The matter was then readjudicated.  
See March 2008 supplemental statement of the case.  

February 2008 correspondence notified the veteran of how 
disability ratings and effective dates of awards are 
assigned.  Although such notice was not timely (i.e., pre-
decisional), he had opportunity to respond after the notice 
was given (he indicated he had nothing further to add.  
Significantly, such notice is not critical unless service 
connection is being granted (and here it is not).  
Consequently, the veteran is not prejudiced by any timing 
defect as to such notice.  

April and May 2008 correspondence informed the veteran of the 
type of evidence that was needed to support his claim for an 
increased rating for hypertension, evidence and information 
he should submit, and the specific criteria under which the  
disability is rated.  A June 2005 statement of the case (SOC) 
and August 2008 supplemental SOC (SSOC) explained what the 
evidence showed and why the claims were denied, provided the 
text of applicable regulations, including those pertaining to 
the VCAA, and the August 2008 SSOC readjudicated the matters 
after all critical notice was provided and the veteran had 
opportunity to respond.  

Since the May 2005 rating decision granted benefits under 
38 U.S.C.A. § 1151 for post- fixation of the metatarsal 
cuneiform-navicular joint right foot disability and assigned 
a rating for the disability and an effective date for the 
award, statutory notice had served its purpose and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2007 SOC 
provided notice on the "downstream" issue of entitlement to 
an increased initial rating, and July 2007 and March 2008 
SSOCs readjudicated the matter after additional development 
was completed.  Notably, it is not alleged that notice in 
this matter was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008). 

The veteran's service treatment records (STRs) are associated 
with his claims file and all pertinent/identified records 
that could be obtained have been obtained.  The RO arranged 
for VA evaluations of the veteran's hypertension.  The Board 
has considered whether a VA examination to evaluate the 
veteran's claimed PTSD is necessary, and finds such 
examination is not necessary.  As the veteran is not shown to 
have engaged in combat and has not provided the information 
needed to corroborate his alleged stressor events in service, 
even the "low threshold" standard as to when an examination 
is necessary outlined by the Court in McLendon v. Nicholson, 
20 Vet. App, 79 (2006) is not met.  Without evidence that the 
veteran engaged in combat or credible evidence corroborating 
an alleged stressor event in service, even an unequivocal 
diagnosis of PTSD accompanied by a medical opinion relating 
it to service would not suffice to establish service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  VA's duty to 
assist is satisfied.  

II. PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's service personnel records show that he served 
in Vietnam from December 1966 to December 1967, and that his 
military occupational specialties (MOS) were assistant supply 
sergeant and supply sergeant.  His awards and decorations do 
not include any connoting combat.  His STRs are silent for 
complaints, findings, or diagnosis of any psychiatric 
disability.  On service separation examination in December 
1967, psychiatric evaluation was normal.  

On June 1999 VA examination, the veteran complained of 
nervousness and anxiety that he attributed to Vietnam 
experiences.  He reported that spent some time as a truck 
driver in an air cavalry division in Vietnam.  He was he was 
trained to be a supply sergeant but was assigned to be a 
squad leader of a machine-gun squad.  He spent most of his 
time in a rear area, but occasionally had to deliver machine 
guns to the field, and sometimes was near-by during 
firefights.  He did not know whether or not he had killed 
anyone.  His unit was never overrun, and he was never 
injured, but at times he had to take cover in ditches.  There 
were also some times when his tent was less than 400 meters 
from mortar attacks.  He had been very stressed in Vietnam 
and did not know if he would make it out of Vietnam safely.  
He reported that he was never treated for his symptoms.  The 
only psychiatric diagnosis given was alcohol abuse, in 
remission.

An August 2003 VA treatment note indicates the veteran 
reported that when he was in Vietnam he was reassigned from 
supply to lead a machine gun squadron where he saw horrible 
acts of violence.  He indicated that he had been thinking 
about those events ever since.  The diagnoses included rule 
out PTSD.  The same diagnosis was made in November 2003.

February and April 2004 VA records note the veteran underwent 
psychological testing.  He reported having nightmares about 
Vietnam and of other situations since retuning from Vietnam.  
He was also upset about the deaths of family members and 
friends in the past 5 years.  He first noticed something was 
bothering him when he was in Vietnam, but he attributed it to 
heat and stress.  He indicated that he had collapsed and was 
hospitalized for more than one week because of "stress 
exhaustion" and elevated blood pressure.  The psychologist 
noted that the veteran reluctantly shared details of his 
Vietnam experiences and symptoms.  The veteran reported that 
he was originally assigned to work as a supply sergeant but 
was put on a machine-gun squad.  His usual job as a supply 
sergeant included frequent helicopter flights into enemy 
territory to deliver food and mail to troops.  He described 
his alleged traumatic experiences and cried while describing 
one of the more traumatic events, loading two GIs who had 
been shot in the head onto a medevac helicopter.  He recalled 
that "their brains were coming out".  He described another 
incident when he was in a supply helicopter delivering food 
and mail and shots were fired at them.  The helicopter had to 
pull out, and he was left on the ground for 4 hours before 
being rescued by another helicopter.  While waiting to be 
rescued, he hid in a foxhole and heard gunfire (but was not 
directly in the line of fire).  He reported yet another 
incident, when his camp was hit by a mortar attack, and he 
assisted in a rescue from a field hospital that was hit.  He 
also reported repeat incidents when he had to remove 
equipment from bodies of deceased soldiers and return their 
personal effects, and that he had to identify 4 to 5 bodies.  
He recalled being under fire on his last supply flight.  The 
diagnosis was mild, chronic PTSD.  

An April 2004 VA treatment note indicates the veteran 
reported that he did not like to be around people much since 
he returned from Vietnam.  He reported having worrisome 
thoughts of combat in Vietnam, that was minimized while he 
was working and had worsened since he was unable to work.  
The diagnoses included possible PTSD.  July 2004 and October 
2005 records note diagnoses of PTSD; no stressor information 
was listed.

The veteran did not receive any awards or decorations 
specifically denoting combat, and the record does not 
otherwise reflect (other than by his unsupported allegations) 
that he engaged in combat with the enemy.  Notably, his 
duties as a supply sergeant were of a non-combat nature.  The 
meaning of engaged in combat with the enemy requires that the 
veteran have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  He has not specifically alleged in 
his appeal that he engaged combat (Although he described 
combat-like experiences to treatment-providers who have 
diagnosed PTSD, he has not provided any information that 
would allow VA to seek corroboration of the events; indeed, 
he has ignored repeat requests for such information.).  

The governing regulation (38 C.F.R. § 3.304(f)) provides that 
to substantiate a claim of service connection for PTSD, in 
part there must be "credible supporting evidence that the 
claimed inservice stressor occurred".  The veteran has 
provided only nonspecific information regarding his alleged 
in-service stressors, and no stressor event he has alleged 
has been corroborated (or is subject to corroboration based 
on the information he has provided).  Notably, events 
involving injuries or deaths of American soldiers, and 
(generally) mortar attacks against American units are 
verifiable events (if they occurred).  The stressor events 
the veteran described to treatment-providers (and 
particularly on psychological evaluation in 2004) are 
eminently capable of substantiation, and, presumably 
memorable (the veteran gave vivid descriptions).  That he has 
declined to provide any details regarding these events 
strongly suggests that they lack credibility.   

VA treatment records show a diagnosis of PTSD based on the 
veteran's history of stressor events.  However, the validity 
of such diagnoses is dependent on the existence of credible 
supporting evidence of an in-service stressor.  As there is 
no independent evidence supporting the alleged stressors, 
etiological opinions linking the veteran's PTSD to these 
stressors have no probative value.  A medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that 
an opinion by a mental health professional based on a post- 
service examination of the veteran cannot be used to 
establish the occurrence of a stressor).

In summary, the record does not show that the veteran engaged 
in combat with the enemy and does not include credible 
supporting evidence of an in-service stressor.  Without such 
evidence, a threshold legal requirement for establishing 
service connection for PTSD is not met.  The preponderance of 
the evidence is against this claim; hence, the benefit of the 
doubt doctrine does not apply, and the claim must be denied.

III. Increased Ratings

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board again notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal, and will summarize the 
relevant evidence where appropriate, and that the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Hypertension

Hypertensive vascular disease is rated under Code 7101, which 
provides for a 60 percent rating when diastolic pressure is 
predominantly 130 or more; a 40 percent rating when diastolic 
pressure is predominantly 120 or more; a 20 percent rating 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more; and a 10 
percent rating when diastolic pressure is predominantly 100 
or more or systolic pressure is 160 or more or as a minimum 
rating with a history of diastolic pressures of 100 or more 
and continuous medication is needed for control.  38 C.F.R. § 
4.104. 

The veteran's hypertension was first diagnosed when he was in 
service.  A February 1974 rating decision awarded service 
connection for hypertension, rated 10 percent.  Such rating 
has remained in effect since.  

The instant claim for increase was received in February 2004.  
VA treatment records for the preceding year show that in 
March 2003 the veteran was seen in a primary care clinic, and 
his blood pressure was reported as 160/96 and 148/86 on 
recheck.; it was noted that he had not taken his medication 
that day.  On August 2003 follow-up, blood pressure was noted 
to be 146/88 on initial reading, and 124/70 on recheck.  
January and February 2004 treatment notes show blood pressure 
readings of 152/96, 150/100, and 158/88.  The examiner 
indicated that the blood pressure was not controlled with the 
low dose of medicine that was prescribed, and increased the 
dosage..  

Private treatment records show that in February 2004 the 
veteran's blood pressure was 180/110 on initial reading, and 
171/106 on recheck.  Blood pressure was considered 
uncontrolled, and the veteran's medication was revised.  A 
March 2004 private medical record notes a blood pressure 
reading of 160/100.  The diagnosis was uncontrolled 
hypertension.

On March 2004 VA examination, the veteran indicated that he 
had been on medication for hypertension since 1968.  His 
blood pressure readings were 168/102, 154/100, and 172/100.  
April, August, and November 2004 blood pressure readings were 
159/92, 170/102, and 144/84.

A December 2004 private medical record notes the veteran's 
blood pressure was 157/108.  January and February 2005 blood 
pressure readings were 140/90 and 140/76.

A November 2005 VA record indicates his blood pressure 
reading was 124/80.

A December 2005 private medical record notes a blood pressure 
reading of 138/84.  

A November 2006 VA treatment record contains a blood pressure 
reading of 126/84.  In June 2007, the veteran's blood 
pressure was 145/86.  In December 2007, his blood pressure 
reading was 128/74.

On January 2008 VA examination, it was noted that the veteran 
had not been hospitalized or had surgery for, or had 
complications of, hypertension, but he did require medication 
to control it.  His blood pressure readings were 165/100, 
169/101, and 165/110.  

While the record does show that the veteran had two isolated 
(approximately 4 years apart) diastolic pressures of 110, and 
that his blood pressure was considered uncontrolled, or 
poorly controlled (requiring medication revision) at times, 
it is not shown that at any time during the appeal period his 
diastolic pressures were predominantly 110 or more, or 
systolic pressures were predominantly 200 or more.  
Consequently, the criteria for the next higher (20 percent) 
rating for hypertension were not met for any distinct period 
of time during the appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In light of the foregoing, the Board 
must find that the preponderance of the evidence is against 
this claim, and that it must be denied.

Post-fixation of the metatarsal cuneiform-navicular joint 
right foot disability

It was determined that the veteran had additional right foot 
disability as a result of April 2003 VA surgery, and the May 
2005 rating decision on appeal awarded him benefits under 
38 U.S.C.A. § 1151 for the additional disability, residuals 
of fixation of the metatarsal cuneiform-navicular joint of 
the right foot, effective from August 19, 2004.    

A February 2004 VA podiatry record notes the veteran reported 
having right foot pain since he had foot surgery 10 months 
earlier; he rated the pain 10 on a scale of 1 to 10, and 
indicated that the disability had affected (reduced) his 
activities of daily living.  Evaluation of the foot found 
"hallux abducted on 1st  metatarsal, prominent 1st  met head 
medial, POP [pain on palpation] and ROM [with range of 
motion], hallux is tracking with ROM."  Toes 2-5 were 
hammertoes.  There was pain to palpation and percussion of 
the right medial column, pain with motion, full motion at 
metatarsal-cuneiform and naviculocuneiform joint.  X-rays of 
the right foot revealed degenerative changes to metatarsal-
cuneiform, naviculocuneiform joint, hammertoes 2-5, hallux 
valgus rotation, and failed fusion of the medial column.  

In April 2004, the veteran reported that a Cam walker helped 
with the discomfort along the dorsum of the right foot; his 
discomfort was described as an aching.  An MRI of the right 
foot revealed midfoot and hind foot erosive arthropathy most 
likely due to gout or to CPPD crystal deposition disease than 
rheumatoid arthritis.  There were also postoperative changes 
at the navicular first cuneiform articulation, with no bony 
union there.

June 2004 private treatment records note there was pain on 
palpation and with range of motion of the first 
metatarpophalangeal joint and the first metatarsal/cuneiform 
joint.  The veteran was offered a cortisone injection, but 
declined.  A follow-up note later that month indicates the 
veteran was to be given orthopedic shoes.  There was pain on 
palpation and with range of motion of the first 
metacarpophalangeal joint and the first metatarsal cuneiform 
joint that also involved the navicular cuneiform joint.  
There was local edema; X-rays revealed exuberant bony 
formation at the first MET cuneiform and navicular cuneiform 
joints, consistent with non-union.  

An October 2004 Social Security evaluation report notes the 
veteran had trace edema over the ankle.  There was severe 
discoloration over the lower foot and all toes deviated 
severely to the lateral aspect of the foot at the 
metatarsophalangeal joints, principally the great toe.  He 
had pain with range of motion, and was unable to plantar or 
dorsiflex the toes.  He had minimal range of motion in the 
ankle.  Light touch was intact.  The veteran could walk 100 
yards and stand for 20 minutes.  He ambulated on his own 
volition, using a cane.  

A January 2005 letter from M.P., the podiatrist who performed 
right foot surgery on the veteran in April 2003, explained 
the surgical error in that procedure.  The surgery involved 
arthrodesis of the first metatarsal-cuneiform-navicular joint 
with fixation with external fixator (fusing the joint around 
the right big toe region).  Initially, the decision was to 
perform fixation of the metatarsal cuneiform joint; however, 
the initial bone cut was made in the wrong place, requiring a 
procedure with external fixation.  Over time, it appeared 
that the foot was in a corrected position, but once the 
external fixator was removed the foot deviated into a worse 
position and the cuneiform joint evolved into nonunion.  This 
required the veteran to wear corrective shoes.  Dr. M.P. 
noted that the veteran reported that he was ambulating with 
much more discomfort than before the surgery.   

On March 2007 VA examination, the veteran reported that the 
condition of his right foot had worsened since the surgery in 
2003.  He complained of constant pain rated 9 out of 10 from 
his medial ankle down to the tips of his first and second 
toes.  He also complained of swelling, weakness, and lack of 
endurance.  Flare-ups occurred 1 to 2 times a day and lasted 
30 to 60 minutes.  He walked with a cane or walker, and wore 
orthopedic shoes, with inserts, and a separating device 
between the first and second toes.  His foot condition did 
not impair his ability to perform his daily self care 
functions.  He walked with an antalgic gait and there were no 
functional limitations in standing or walking.  There was 
first metatarsophalangeal joint tenderness.  Hallux valgus 
deformity (bunion) was 30 degrees with 45 degrees of 
dorsiflexion.  Right foot/ankle dorsiflexion was to 13 (of 
20) degrees, plantar flexion was to 32 (of 45) degrees, 
inversion was to 28 (of 30) degrees, and eversion was to 18 
(of 20) degrees.  The veteran had increased pain with the 
range of motion testing but no further limitation or pain 
with 3 repetitions.  

At a July 2007 hearing before a DRO, the veteran testified 
that he had severe pain in his right foot and no feeling in 
his right great toe.  He reported problems walking because he 
lost his balance; he indicated that his rocker shoe 
stabilized the foot.  

A July 2007 treatment record notes the veteran complained of 
continued pain that interfered with his daily activities.  He 
wore a rocker-bottom shoe that helped some.  A December 2007 
treatment record notes the veteran's right great toe had 
somewhat limited dorsiflexion.  He wore an orthotic shoe and 
brace, but he was looking for a difference device to wear at 
home.  

The veteran's compensable right foot disability is rated 
under 38 C.F.R. § 4.71a, Code 5283 (for malunion or nonunion 
of the tarsal or metatarsal bones) which provides for a 30 
percent rating, if severe.  A note following provides that a 
40 percent rating is warranted with actual loss of use of the 
foot.

It is noteworthy at the outset that the RO determined that 
"hallux abducto valgus with hammertoe formation, right 2nd 
toe" is not service connected.  Impairment due to such 
disability may not be considered in rating the veteran's 
compensable right foot disability.  Since the compensable 
right foot disability is already rated 30 percent (for the 
entire appeal period), to warrant a higher (40 percent, 
maximum) rating the evidence must show that it produces 
actual loss of use of the foot.  
Loss of use of a foot [for special monthly compensation 
purposes] exists where no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination is made on 
the basis of the actual remaining function of the foot, i.e., 
whether the acts of balance, propulsion, etc. could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63.  The record does not contain 
such evidence.  Treatment and VA examination reports show the 
veteran is able to ambulate on his right foot.  While he 
wears an orthopedic shoe (with inserts and a separating 
device)/rocker shoe which stabilizes his foot, uses a cane, 
and his gait is antalgic, examination found that there were 
no functional limitations in standing or walking.  
Consequently, loss of use of the right foot is not shown, and 
a 40 percent rating is not warranted.

There is no objective evidence or allegation in the record 
that the veteran's compensable right foot disability causes 
marked interference with employment, or has required frequent 
hospitalizations, or involves other factors of like gravity, 
which would suggest that referral for extraschedular 
consideration is indicated.  See 38 C.F.R. § 3.321 (2008).  A 
preponderance of the evidence is against this claim for 
increase; accordingly, it must be denied.


ORDER

Service connection for PTSD is denied.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 30 percent for post-fixation of the 
metatarsal cuneiform-navicular joint right foot disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


